Title: From George Washington to Elias Boudinot, 20 January 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters Newburgh January 20. 1783
                        
                        I have the melancholy task before me, of acquainting your Excellency and Congress of the death of Major
                            General Lord Stirling. The remarkable bravery, intelligence, and promptitude of his Lordship to perform his duty as an
                            Officer had endeared him to the whole Army; and now make his loss the more sincerely regretted.
                        In consequence of the resolution of Congress of the 27th of Novembr, for apprehending Luke Knowlton of
                            Newfane, and Samuel Welles of Brattleborough. I wrote on the 9 of December to Lord Stirling who
                            commanded at the Northward, giving him the necessary advices and instructions, and committing the execution of that
                            business to his Lordships discretion. By the enclosed Report of Captain McComber of the Rhode Island Regiment, the Officer
                            employed on this service, I doubt not Congress will be convinced, that the measures adopted by my Lord, and the conduct of
                            Captain Macomber in consequence thereof, were very judiciously calculated to carry their Resolution into effect
                            notwithstanding they have failed of success—As the real object still remains a secret, the Letter I had directed to be
                            delivered Mr Chittendon, as soon as Knowlton & Welles should be apprehended, has been suppressed; so that, should
                            it be thought requisite to make another effort hereafter, the probability of succeeding in apprehending the persons in
                            question, will not be lessened by the former attempt. I have the honor to be—with much Respect Sir Your Excellency’s Most
                            Obedt and Most humble Servt
                        Go: Washington
                        
                            P.S. Since writing the foregoing I am honored with your Letter of the 16th and thank you for the
                                important intelligence contained in it.
                        
                    